UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 March 26, 2013 Date of report (Date of earliest event reported) Supertel Hospitality, Inc. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 1-34087 52-1889548 (Commission File Number) (IRS Employer Identification No.) 1800 West Pasewalk Avenue, Suite 200 Norfolk, NE (Address of Principal Executive Offices) (Zip Code) (402) 371-2520 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On March 26, 2013, Supertel Hospitality, Inc. (the “Company”) entered into a Seventh Amendment to Amended and Restated Loan Agreement (the “Amendment”) with Great Western Bank (the “Lender”) to amend various terms of the Amended and Restated Loan Agreement dated December 3, 2008 by and between the Company and the Lender (as amended, the “Agreement”). The Amendment, among other things: · extends the maturity date of the revolving credit facility under the Agreement from June 30, 2013 to June 30, 2014, and decreases the interest rate on the facility from 5.95% to 4.95% per annum effective as of March 31, 2013; · extends the maturity date of the term loans under the Agreement from June 30, 2013 to June 30, 2015, and decreases the interest rate on the loans from 6.00% to 5.00% per annum effective as of March 31, 2013; · requires a prepayment fee of 2.00% of the principal amount of the revolving credit facility or term loans prepaid prior to three months before the applicable maturity date in connection with a refinancing with another financial institution; and · requires a $75,000 modification fee, payable in quarterly installments. The Amended and Restated Loan Agreement dated December 3, 2008 was previously filed with, and is described in, the Company’s Current Report on Form 8-K dated December 3, 2008.The first, second and third amendments thereto are described in the Company’s Annual Reports on Form 10-K for the years ended December 31, 2008, December 31, 2009 and December 31, 2010, respectively, and were filed with the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2009, March 31, 2010 and March 31, 2011, respectively.The fourth, fifth and sixth amendments thereto were previously filed with, and are described in, the Company’s Current Reports on Form 8-K dated December 9, 2011, February 21, 2012 and January 17, 2013, respectively.This description of the Amendment is qualified in its entirety by reference to the Amendment attached to this report as Exhibit 10.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. Seventh Amendment to Amended and Restated Loan Agreement dated March 26, 2013 by and between Supertel Hospitality, Inc. and Great Western Bank. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Supertel Hospitality, Inc. Date:March 28, 2013 By: /s/ Corrine L. Scarpello Name:Corrine L. Scarpello Title:Chief Financial Officer EXHIBIT INDEX Exhibit Description Seventh Amendment to Amended and Restated Loan Agreement dated March 26, 2013 by and between Supertel Hospitality, Inc. and Great Western Bank.
